Citation Nr: 0635081	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to April 1, 2004 for 
additional compensation based on recognition of a dependent 
spouse.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September August 1969 to 
November 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which amended the veteran's VA 
compensation payments to reflect the veteran's dependent 
spouse effective from April 1, 2004.  The veteran disagreed 
with the effective date of April 1, 2004 for the additional 
of the veteran's dependent spouse to his compensation award.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2006.  A transcript of the veteran's testimony is associated 
with the claims file.  


FINDINGS OF FACT

1.  The veteran married his current spouse in 1969. 

2.  Effective from November 19, 1970, the veteran was in 
receipt of VA service-connected compensation benefits at a 
combined 20 percent rate.  

3.  The veteran's combined disability rating for compensation 
purposes was increased from 20 percent to 60 percent, 
effective from September 1, 1999.   

4.  Notice of the increase combined rating from 20 percent to 
60 percent was provided to the veteran in January 2002 
correspondence, and he was specifically requested to send a 
VA Form 21-686c, Declaration of Status of Dependents, before 
any additional benefits for his dependents could be paid; the 
veteran did not respond to the RO's letter within one year.

5.  In January 2003 and June 2003 correspondence, the veteran 
was notified that he was being paid as a single veteran with 
no dependents.  

6.  The veteran's claim for additional compensation benefits 
based on a dependent spouse (VA Form 21-686c) was received by 
the RO on March 8, 2004.

7.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is April 1, 2004.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 1, 2004 for 
the additional compensation benefits based on a dependent 
spouse is not established.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.31, 3.114, 3.204, 3.205, 3.400, 
3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to April 1, 2004 
for additional VA compensation based on the addition of the 
veteran's dependent spouse.  The veteran essentially contends 
that the effective date for the additional compensation for 
the veteran's dependent spouse should be September 1, 1999, 
the effective date for the increased combined disability 
rating from 20 percent to 60 percent because the claims file 
contained evidence dated in the early 1970's of the veteran's 
marriage to his spouse in 1969 and his marital status had not 
changed since that time.  

As an initial matter, the Board has considered whether it has 
a duty to assist with further development of the claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Under the circumstances presented in this case, 
however, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, it 
has been held that the duty to assist is not applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, Court 
recognizes that neither duty to assist nor duty to notify are 
implicated when question is limited to interpretation and 
application of a statute).

This case involves the application of law to certain facts- 
such as the effective date for a combined rating higher than 
30 percent and the date when information, which was needed to 
award additional compensation for the veteran's wife, was 
received by the RO-and those facts are already established by 
the evidence now of record and are not in dispute.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  Thus, because the law as 
mandated by statute, and not further development of evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).

As noted, the facts in this case are not in dispute.  The 
veteran served on active duty from August 1969 to November 
1970.  Upon discharge from service, the veteran filed a claim 
for service connection.  The veteran listed his spouse on his 
claim form.  A March 1971 rating decision established service 
connection for hypertensive vascular disease and chronic 
anxiety.  Initial 10 percent ratings were assigned for each 
disability, for a total combined rating of 20 percent, 
effective from November 19, 1970.  At that time, the law 
allowed for veterans with a combined rating of 50 percent or 
more to receive additional compensation for a dependent 
spouse.  

Specifically, in September 1958, Congress amended the law to 
permit veterans with a disability of 50 percent or more to 
receive additional compensation benefits for a dependent 
spouse and children.  Public Law 85-857, codified in 38 
U.S.C. § 315.  Effective October 1, 1978, Public Law 95-479 
amended the law to provide for payment of additional 
compensation benefits for dependents of a veteran whose 
service-connected disabilities were evaluated at least 30 
percent disabling (rather than at least 50 percent disabling 
as provided under prior law).  This amendment was codified in 
38 U.S.C. § 315 (later recodified as 38 U.S.C.A. § 1115 (West 
2002)).

At the time of the 1978 amendment, the veteran's combined 
disability rating was still at the 20 percent rate.  Thus, 
the 1978 amendment, and notice thereof, did not have any 
impact on the veteran's compensation at that time, regardless 
of his marital status.  

In August 2001, the veteran submitted additional claims of 
service connection.  In a December 2001 rating decision, 
service connection was granted for additional disabilities 
and the combined rating for service-connected compensation 
purposes was increased from 20 percent to 60 percent, 
effective from September 1, 1999, and it was further 
increased to 100 percent, effective from July 9, 2001.  

Notice of the December 2001 rating decision was provided to 
the veteran in January 2002.  The notice letter specifically 
requested that the veteran provide current information 
regarding his dependents, including, inter alia, submission 
of VA Form 21-686c, "Declaration of Status of Dependents."  
The veteran did not respond to that request within the 
following year, and did not in fact submit the aforementioned 
form until April 2004.  The veteran was notified by letters 
dated January 2003 and June 2003 that he was being paid as a 
single veteran with no dependents.  

The veteran's VA Form 21-686c, Declaration of Status of 
Dependents, was received at the RO on March 8, 2004.  The 
form listed the veteran's first, and only, wife as a 
dependent.  An administrative decision dated in April 2004 
notified the veteran that additional compensation was payable 
based on his dependent spouse.  The effective date of that 
award was April 1, 2004, the first day of the month following 
receipt of the VA Form 21-686c.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2006).  An award of additional 
compensation for dependents based on the establishment of a 
rating in the percentage specified by law for that purpose 
shall be payable from the effective date of such rating, but 
only if proof of dependents is received within one year from 
the date of such rating.  38 U.S.C.A. § 5110(f) (West 2002).  
Veterans having a 30 percent or more service-connected 
condition may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect.  38 U.S.C.A. § 
1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2006).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n) (West 2002).  Regarding additional 
compensation for dependents, the effective date will be the 
latest of the following dates: (1) date of claim; (2) date 
the dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b) (2006).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependant's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1) (2006).  The earliest 
that the additional award of compensation for a dependent 
spouse can occur is the first day of the month following the 
effective date.  38 C.F.R. § 3.31 (2006).

In this case, the veteran's combined rating was increased 
from 20 percent to 60 percent, effective September 1, 1999.  
Thus, the threshold requirement for additional compensation 
based on a dependent spouse was met as of September 1, 1999, 
because the veteran began receiving compensation at a rate of 
at least 30 percent as of September 1, 1999.  Nevertheless, 
in order to be eligible for such additional compensation for 
a dependent spouse, the law requires that a veteran provide 
evidence of such spousal or other dependency within a year of 
the qualifying rating.  When the veteran was asked to submit 
additional information in response to the December 2001 
rating decision and January 2002 letter, he did not do so 
within the following year.  Thus, even though September 1, 
1999 is the effective date of the qualifying disability 
rating under 38 C.F.R. § 3.401(b)(1)(3), the veteran did not 
submit, within a year of notification of the rating action 
awarding the 60 percent combined rating, certain information 
which the RO needed in order to award him the additional 
compensation.  In particular, he did not submit his wife's 
name and social security number.  Thus, in this case, in 
order to warrant the assignment of an effective date of 
September 1, 1999 for the additional compensation for the 
veteran's dependent spouse, the RO would have had to receive 
a completed VA Form 21-686c, or equivalent, within a year of 
the December 2001 rating decision which increased the 
combined rating from 20 percent to 60 percent.  As noted 
above, the veteran provided notice of this requirement in 
January 2002.  In January 2003, after the one year period had 
expired, the veteran was notified that he was being paid as a 
single veteran with no dependents.  

As the veteran's Declaration of Status of Dependents, VA Form 
21-686c was not received until March 8, 2004, the proper 
effective date for the additional compensation for the 
veteran's dependent spouse is April 1, 2004, the first day of 
the month following receipt of the veteran's claim for 
additional benefits.  38 C.F.R. §§ 3.31, 3.401(b)(1) (2006).

The Board also notes that the effective date for the award of 
additional compensation cannot be the date of the veteran's 
marriage in 1969 or the date dependency arose, which also 
would have been the date of his marriage, because he did not 
have a disability rating in effect at that time in excess of 
30 percent, and therefore, he was not entitled to additional 
compensation for dependents at that time.  38 C.F.R. §§ 
3.4(b)(2), 3.401(b)(1)(i), (b)(2) (2006).  Likewise, the 
veteran was not entitled to additional benefits for a 
dependent spouse at the time he submitted his original claim 
of service connection in 1970 which listed the veteran's 
spouse.

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was March 8, 2004, and on this VA Form 21-686c he provided 
his wife's social security number.  38 C.F.R. § 
3.401(b)(1)(ii) (2006).  The year in which dependency arose 
was 1969, i.e., the date that the veteran married his current 
spouse.  38 C.F.R. § 3.401(b)(2) (2006).  The effective date 
when the veteran's combined rating was increased to at least 
30 percent was September 1, 1999.  38 C.F.R. § 3.401(b)(3) 
(2006).  Finally, pursuant to 38 C.F.R. § 3.31, the date of 
the veteran's award for additional compensation for his wife 
as a dependent was April 1, 2004.  38 C.F.R. § 3.401(b)(4) 
(2006).  As the law instructs that the effective date for 
additional compensation for dependents is the latest of the 
four aforementioned dates, the correct effective date for the 
veteran is April 1, 2004.

At the veteran's personal hearing in July 2006, he testified 
that he was unable to read the notice letters sent to him by 
the RO due to his service-connected diabetic maculopathy with 
proliferative retinopathy, and therefore, his Declaration of 
Status of Dependents was untimely.  The veteran appears to be 
raising an argument couched in equity, in that he contends 
that it is unfair to deny him an earlier effective date for 
the additional compensation for his dependent spouse given 
his medical condition, which happens to be service-connected.  
The Board is certainly sympathetic to such an argument; 
however, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An effective date prior to April 1, 2004 for the additional 
compensation based on the veteran's dependent spouse is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


